Citation Nr: 1127978	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his initial substantive appeal (VA Form 9) received in May 2009, the Veteran requested a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).  In March 2011, an employee with the RO contacted the Veteran to see if he would accept a videoconference hearing in lieu of a Travel Board hearing.  The Veteran agreed, and a hearing notification letter was sent in March 2011, indicating that a hearing was scheduled for April 29, 2011.  Thereafter, the Veteran submitted an additional VA Form 9 stating that he wished to continue his appeal and requesting a videoconference hearing before a Veterans Law Judge, which was received at the RO on April 18, 2011.  The Veteran then failed to appear for the scheduled Board hearing.  However, under the circumstances of this case, it is unclear whether he realized that his videoconference hearing was to occur on that date.  Accordingly, the case will be remanded to schedule the requested videoconference hearing.  See 38 C.F.R. §§ 20.700, 20.703(c), 20.704 (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.    

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

